UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1298



HENRY FLOYD GILCHRIST,

                                            Plaintiff - Appellant,

          versus


THE DEPARTMENT OF VETERANS AFFAIRS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CA-01-2522-7-24-AK)


Submitted:   May 16, 2002                   Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Floyd Gilchrist, Appellant Pro Se. Robert F. Daley, Jr.,
Assistant United States Attorney, Terry Hearn Bailey, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Floyd Gilchrist appeals the district court’s order

affirming the magistrate judge’s order denying his motions for a

protective order and for appointment of counsel.          We dismiss the

appeal   for   lack   of   jurisdiction   because   the   order    is   not

appealable.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders.    28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                    2